Exhibit 10.3

 

EXEUCTION VERSION

 

This TERMINATION OF INTERCREDITOR AGREEMENT, dated as of December 1, 2015 (this
“Termination Agreement”), is entered into in connection with the Intercreditor
Agreement, dated as of November 1, 2004 (the “Intercreditor Agreement”), among
(i) Ford Motor Credit Company LLC, as Titling Company Administrator and an
Interest Holder, (ii) CAB East LLC, CAB West LLC, FCALM, LLC and Ford Credit
Titling Trust, as Titling Companies, (iii) CAB East Holdings, LLC, CAB West
Holdings, LLC, FCALM Holdings, LLC, FCTT Holdings, LLC and Ford Credit Auto
Lease LLC, as Multiple-Use SPVs and Interest Holders, (iv) U.S. Bank National
Association, as Titling Company Trustee/Registrar, (v) Ford Credit Auto Lease
Trust 2004-A, as an Interest Holder, (vi) JPMorgan Chase Bank, N.A., as 2004-A
Indenture Trustee and an Interest Holder and (vii) the other Persons becoming
party to the Intercreditor Agreement pursuant to a Joinder Agreement. 
Capitalized terms used but not defined in this Termination Agreement are defined
in the Intercreditor Agreement.

 

BACKGROUND

 

The Intercreditor Agreement was entered into by the parties to establish the
rights of the Interest Holders in the Specified Interests and related Specified
Assets of the Original Titling Companies, including the Initial Specified
Interest and the Collateral Specified Interest.

 

No Titling Companies other than the Original Titling Companies are or have been
party to the Intercreditor Agreement, and Ford Credit Titling Trust, FCTT
Holdings, LLC and Ford Credit Auto Lease LLC are no longer in existence.  No
Titling Company has designated a Specified Interest other than the Initial
Specified Interest and the Collateral Specified Interest.  All Specified Assets
held by each remaining Original Titling Company have been allocated to the
Collateral Specified Interest, and no Specified Assets remain outstanding and in
existence under the Initial Specified Interest of any Original Titling Company.

 

The 2004-A Certificates represented the Initial Specified Interests of each
Original Titling Company and were held by the 2004-A Trust.  The 2004-A Trust
has no remaining assets, the Securities issued under the 2004-A Trust Agreement
are no longer outstanding and JPMorgan Chase Bank, N.A. is no longer serving as
2004-A Indenture Trustee.

 

The parties intend to terminate the Intercreditor Agreement because the stated
purposes of the Intercreditor Agreement are no longer relevant.

 

The parties agree as follows:

 

1.                                      Termination of Intercreditor Agreement. 
The Intercreditor Agreement is terminated effective as of the date of this
Termination Agreement, and is of no further force or effect.

 

2.                                      Certifications.  Ford Credit, as Titling
Company Administrator and Interest Holder, certifies as follows:

 

(a)                                 Ford Credit Titling Trust, FCTT Holdings,
LLC and Ford Credit Auto Lease LLC have each been dissolved and are no longer in
existence.

 

--------------------------------------------------------------------------------


 

(b)                                 The Securities issued by the 2004-A Trust
under the 2004-A Trust Agreement were paid in full and are no long outstanding. 
The 2004-A Trust has been dissolved and is no longer in existence.  JPMorgan
Chase Bank, N.A. has been terminated as 2004-A Trustee and no longer acts in
that capacity.

 

(c)                                  The Initial Specified Interest of each
Original Titling Company has been terminated and is no longer in existence.  As
of the date of this Agreement, the Collateral Specified Interest of each
Original Titling Company is the only Specified Interest of each Original Titling
Company.

 

3.                                      Indemnification.  Ford Credit, as
Titling Company Administrator and Interest Holder, will indemnify the Titling
Company Trustee/Registrar and each Interest Holder (each, an “Indemnified
Person”) for all fees, expenses, losses, damages and liabilities incurred by an
Interest Holder as a result of the termination of the Intercreditor Agreement.

 

[Remainder of Page Left Blank]

 

2

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

as Titling Company Administrator and Interest Holder

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

CAB EAST LLC,

 

as an Original Titling Company

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

CAB WEST LLC,

 

as an Original Titling Company

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

FCALM, LLC,

 

as an Original Titling Company

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

[Signature Page to Termination of Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

CAB EAST HOLDINGS, LLC,

 

as a Multiple-Use SPV and Interest Holder

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

CAB WEST HOLDINGS, LLC,

 

as a Multiple-Use SPV and Interest Holder

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

FCALM HOLDINGS, LLC,

 

as a Multiple-Use SPV and Interest Holder

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

as a party to the Intercreditor Agreement pursuant to a Joinder Agreement

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

[Signature Page to Termination of Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Titling Company Trustee/Registrar

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

EACH FORD CREDIT AUTO LEASE TRUST LISTED ON EXHIBIT A, as a party to the
Intercreditor Agreement pursuant to a Joinder Agreement

 

 

 

By:

U.S. BANK NATIONAL ASSOCIATION,

 

 

not in its individual capacity, but solely as Owner Trustee

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name:

Charles Gallagher

 

 

Title:

Asst. Vice President

 

 

 

THE BANK OF NEW YORK MELLON,

 

not in its individual capacity, but solely as Indenture Trustee for each of the
Ford Credit Auto Lease Trusts listed on Exhibit A, as a party to the
Intercreditor Agreement pursuant to a Joinder Agreement

 

 

 

 

 

By:

/s/ Esther Antoine

 

 

Name:

Esther Antione

 

 

Title:

Vice President

 

[Signature Page to Termination of Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Ford Credit Auto Lease Trust 2010-WH1

Ford Credit Auto Lease Trust 2011-WH1

Ford Credit Auto Lease Trust 2011-WH2

Ford Credit Auto Lease Trust 2012-A

Ford Credit Auto Lease Trust 2012-B

Ford Credit Auto Lease Trust 2012-WH1

Ford Credit Auto Lease Trust 2013-A

Ford Credit Auto Lease Trust 2013-B

Ford Credit Auto Lease Trust 2013-WH1

Ford Credit Auto Lease Trust 2014-A

Ford Credit Auto Lease Trust 2014-B

Ford Credit Auto Lease Trust 2014-WH1

Ford Credit Auto Lease Trust 2014-WH2

Ford Credit Auto Lease Trust 2014-WH3

Ford Credit Auto Lease Trust 2015-A

Ford Credit Auto Lease Trust 2015-B

Ford Credit Auto Lease Trust 2015-WH1

Ford Credit Auto Lease Trust 2015-WH2

 

--------------------------------------------------------------------------------